SANDERS, Chief Justice.
On the joint motion of R. Louis Carruth, Attorney for the Relator, Russell L. Par-pal, Guy Scoggin, Attorney for Testamentary Executor, Harry McEnerny, Jr., Respondent, and Joseph V. Bologna, Attorney for Respondent, The Diocese of the Protestant Episcopal Church in Louisiana, and on suggesting to this Honorable Court that movers have settled this matter and same has been fully compromised, and that, they desire that the pending review by this Court be dismissed with prejudice:
It is ordered, adjudged and decreed that this pending review by this Court is hereby dismissed, with prejudice.